Citation Nr: 0934323	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-33 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1969.  
He died in July 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in May 2004 
by the Detroit, Michigan, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
to the Appeals Managemetn Center (AMC) in March 2008 for 
furhter development to include the procurement of a VA 
medical opinion.  A June 2008 opinion was obtained and the 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  At the time of his death, service connection was in 
effect for PTSD, assigned a 50 percent rating, and for a 
below-the-knee amputation of the left leg, assigned a 40 
percent rating.  

2.  The Veteran served in Vietnam during the Vietnam era, 
and, prior to his death, had been diagnosed with diabetes 
mellitus, which is presumed to be due to Agent Orange 
exposure.

3.  There is an adequate medical opinion concluding that 
diabetes mellitus contributed to cause the Veteran's death.  

4.  The grant of DIC under the provisions of 38 U.S.C.A. § 
1310 renders moot the appellant's claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, a disability presumed to have been 
incurred in service, contributed to the Veteran's death, and 
the criteria for DIC based on service connection for cause of 
death are met.  38 U.S.C.A. §§ 1116, 1310, 5107(b) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  As entitlement to DIC under 38 U.S.C.A. § 1310  has been 
granted in this decision, there remains no justiciable case 
or controversy as to entitlement to DIC under 38 U.S.C.A. § 
1318.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. 
§§ 19.7, 20.101, 20.1405(g) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

I.  Entitlement to service connection for the cause of the 
Veteran's death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to constitute a contributory cause, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal relationship.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).

According to the death certificate, the Veteran died in July 
2003 at the age of 53 years, of cerebrovascular hemorrhage 
due to myocardial infarction.  At the time of his death, 
service connection was in effect for PTSD, assigned a 50 
percent rating, and for a below-the-knee amputation of the 
left leg, assigned a 40 percent rating.  A TDIU rating was in 
effect.  The appellant's representative also argues that the 
Veteran's diabetes mellitus contributed to his death and that 
his diabetes mellitus should be presumed related to in-
service herbicide exposure.  

Service treatment records show that in September 1968, the 
Veteran sustained a high-velocity gunshot wound to the mid-
calf of the left leg while in enemy action in Vietnam.  The 
Veteran suffered a cardiac arrest during the initial surgery.  
Subsequently, he developed persistent gangrene, and had first 
a mid-tarsal, then a below-the-knee amputation of the left 
lower extremity.  After service, on a VA examination in 
October 1970, the Veteran was noted to have anxiety neurosis.  
He was granted service connection for anxiety neurosis with a 
seizure disorder, as well as for the below-the-knee 
amputation of the left leg.  During a VA hospitalization from 
September to October 1985, PTSD was diagnosed, and that 
disability was subsequently service-connected in a January 
1987 rating decision.  

On a VA examination in September 1975, a history of trouble 
with the stump was noted.  In July 1981, the Veteran was 
hospitalized for revision of the stump, and he spent the 
following year suffering from persistent drainage, pain, and 
infection of the stump, necessitating multiple 
hospitalizations, including a lengthy hospitalization from 
April to July 1982.  

During the succeeding years, the Veteran was hospitalized on 
numerous occasions in VA facilities, as well as in Oakwood 
Hospital, for treatment of various conditions, including 
PTSD.  He was also hospitalized on many occasions for 
treatment of alcohol abuse, or alcohol withdrawal.  However, 
a rehabilitation counselor wrote, in July 1994, that the 
Veteran had suppressed his PTSD symptoms with alcohol, and 
that his alcohol problem could not be separated from the 
PTSD, as it was directly related to and aggravated by PTSD.  
Similarly, a summary of therapy dated in January 1998 from a 
VA Chief Psychology Section Mental Health Service indicated 
he had a history of an episode of alcohol abuse secondary to 
unresolved terror, grief and guilt regarding combat 
experiences.  In addition, on a VA psychiatric examination in 
September 1998, the examiner concluded that the Veteran's 
polysubstance dependence, including alcohol, was likely 
secondary to PTSD.  

Oakwood Hospital records show that in September 2002, 
diabetes was diagnosed.  While it was noted to be newly 
diagnosed at that time, the medical history also included a 
history of diabetes mellitus.  In June 2003, the Veteran was 
brought to Oakwood Hospital, after becoming suddenly 
unconscious and unresponsive.  It was determined that he had 
suffered cardiac arrest.  His past medical history was 
significant for conditions including known coronary artery 
disease, and previous myocardial infarction.  He did not 
regain any significant degree of consciousness prior to his 
death on July 5, 2003.  

In March 2004 the RO obtained a medical opinion, as follows:  
"After reviewing the available Veteran's service and 
civilian medical records, it is my opinion that Veteran's 
death (secondary to cerebrovascular hemorrhage and myocardial 
infarction) is not likely related to his service connection 
conditions (including cardiac arrest and seizure)."  No 
explanation for the conclusion was provided.  

In June 2008, an opinion was obtained from a VA physician.  
This physician concluded that coronary artery disease was 
first manifested many years after service, and that, while 
the Veteran's in-service cardiac arrest, below-the-knee 
amputation, and PTSD did not contribute to cause 
cardiovascular disease or death, a September 2002 hospital 
report showed that he had diabetes mellitus.  The doctor, 
pointing out that diabetes mellitus is one of the major 
contributing factors for coronary artery disease, concluded 
that diabetes mellitus at least as likely as not contributed 
to the Veteran's death.  This physician had reviewed the 
evidence of that hospitalization, which noted newly diagnosed 
diabetes mellitus, in concluding diabetes mellitus 
contributed to coronary artery disease.  While he did not 
explicitly state it was type 2 diabetes mellitus, he referred 
to the Agent Orange presumption.

Neither this nor the prior nexus opinion is ideal.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is 
the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion).  Nevertheless, it does contain a rationale, and 
there is no medical opinion contradicting the opinion that 
diabetes mellitus contributed to cause the Veteran's death.  
Neither the Board nor the Veteran possesses the necessary 
medical expertise to challenge the results of this medical 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) 
(a layman is not competent to offer a diagnosis or medical 
opinion); Jones v. Principi, 16 Vet. App. 219, 225 (2002) 
(Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

A service-connected condition may be considered a 
contributory cause of death if it results in debilitating 
effects and general impairment of health to an extent that 
would render the Veteran materially less capable of resisting 
the effects of another condition which was the primary cause 
of death, or if a service-connected condition has a material 
influence in accelerating death.  See 38 C.F.R. § 3.312(c)(3) 
and (4).  In view of the June 2008 medical opinion, which 
contains an adequate rationale, and is uncontroverted, the 
Board finds that the evidence is evenly balanced as to 
whether diabetes mellitus contributed substantially or 
materially to cause the Veteran's death.  

At the time of the Veteran's death, service connection was 
not in effect for diabetes mellitus.  Thus, it must be 
determined whether service connection is warranted for 
diabetes mellitus.  A Veteran who served in the Republic of 
Vietnam during the Vietnam era is presumed to have been 
exposed during such service to certain herbicide agents 
(e.g., Agent Orange).  In the case of such a Veteran, service 
incurrence for specified diseases, including type 2 diabetes, 
is presumed.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  

The Board is puzzled by the finding of the AMC in the 
November 2008 supplemental statement of the case that the 
Veteran did not have service in Vietnam The AMC noted that 
the Veteran's DD Form 214 did not establish service in 
Vietnam.  However, a review of his DD Form 214 reflects 
receipt of the Vietnamese Service Medal, Vietnamese Campaign 
Medal, and Purple Heart Medal.  Moreover, as discussed above, 
the service treatment records clearly establish that he was 
wounded in enemy action in Vietnam, and that he lost a leg as 
a result of this injury.  Thus, Vietnam service is clearly 
documented, and diabetes mellitus is presumed to have been 
incurred in service.  

Accordingly, the Board finds that the evidence of record is 
of sufficient probative value to place the evidence in 
equipoise.  Thus, it is not necessary to further delay a 
decision on the claim, as, with the resolution of all 
reasonable doubt in the appellant's favor, service connection 
for the cause of the Veteran's death may be granted.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



II.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318

The remand development did not adequately address this issue.  
However, the authorizing statute provides that DIC is payable 
to a deceased Veteran's surviving spouse "in the same manner 
as if the Veteran's death were service-connected," when, at 
the time of his death, he was in receipt of or was entitled 
to receive compensation for service-connected disability that 
was continuously rated totally disabling by VA for a period 
of 10 or more years immediately preceding death.  38 U.S.C.A. 
§ 1318(b); 38 C.F.R. § 3.22(a).  By the use of the term, "in 
the same manner as" if service connection for the cause of 
the Veteran's death was in effect, it follows that benefit 
under is not warranted if service connection for the cause of 
the Veteran's death is in effect, as there could be no 
additional benefit granted.  In this regard, the same 
benefit, DIC, is claimed in both issues.  As such, the issue 
is moot.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Since service connection for 
the cause of the Veteran's death has been granted in this 
decision, no justiciable case or controversy remains 
regarding the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  For the reasons stated, 
and in the absence of any justiciable question, the appeal 
must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 
2002); 38 C.F.R. §§ 19.7, 20.101, 20.1405(g) (2008).  


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the Veteran's death is 
granted.

The issue of entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is dismissed.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


